The opinion of the court was delivered by
Smith, J.:
The only proposition of law involved in the case is whether a new consideration is requisite to sustain a deed given by one, after he has attained his majority, to the same grantee, or, at the latter’s request, to another grantee, in ratification of a conveyance of the same property made during minority. The authorities are so uniform that such new consideration is not requisite that a discussion thereof would not tend to illuminate the question. (See 22 Cyc. 545, 603; 18 Am. St. Rep. 706, note, and cases there cited.)
The judgment of the district court is affirmed.